DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This communication is in response to the amendment filed on 05/23/2022. The Examiner has acknowledged the amended Claims 1, 2, 4, 10, 11, 14, 16 and 19. No claims have been cancelled or added. Claims 1-20 are pending and Claims 1-20 are rejected.
Response to Arguments
3.	Applicant's Arguments (Remarks) filed 05/23/2022 have been fully considered but they are not persuasive and/or now moot in view of the new ground of rejection necessitated by applicant's amendment. 
4.	The objection to Claims 4 and 19 has been withdrawn in view of the amended corrections.

5.	The rejection of claims 14 and 16 under 35 U.S.C 112 (b) has been withdrawn in view of the amended corrections.

6.       	The rejections of Claims 1-20 under 35 U.S.C. 102/103 have been maintained. Applicant’s arguments have been fully considered, but they are not persuasive and/or moot in view of the new ground of rejection necessitated by the amendment.
Applicant argues [Remarks: Pages 13-15]: “Applicant respectfully submits that the combination of references fails to teach or suggest, “based at least in part on the sharing gesture and one or more attributes of the group, generating a computer object that supports selectively presenting information associated with the computer resource using a composite view that includes: contextual data associated with the computer resource and at least an indication of the computer resource,” as recited in claim 1.” and “The combination of Lobo and Flaks fails to disclose: a computer object that, the computer object that supports selectively presenting information associated with the computer resource using a composite view.” and
Nothing in the combination of references discloses (1) based at least in part on the sharing gesture and one or more attributes of the group, generating a computer object; and (2) a computer object that supports selectively presenting information associated with the computer.”
However, the Examiner respectfully disagrees. It is noted that Lobo discloses a collaborative workspace with context (herein referred to as a collection of contextual collaborations) is customized for each user at an enterprise. The collaborative workspaces (namely, an individual contextual collaboration) accessible to a given user are shared with a designated set of other users allowing all users with access to contribute and share information (Lobo: ¶ [0005]), shared files are files that have been shared with the user via a contextual collaboration (Lobo: ¶ [0249]), conversations (or correspondences and/or messages) between users may be rendered in the first area 228 (See Fig. 2)  (Lobo: ¶ [0133]), a comment is a static text string associated with either a file or a collaboration. Comments include metadata (e.g., creator, creation date\time, last update date and/or time) and, in some implementations, are assigned to a specific user or group of users (Lobo: ¶ [0206]), and the context lists include for each of the plurality of contextual collaborations assigning to the contextual collaboration a set of resources (e.g., files and assets) associated with the contextual collaboration (step 1302)…, a context list of a plurality of contextual collaborations specific to the user (Lobo: ¶ [0255]). Lobo further discloses presenting information using a composite view, for example, Files 709 may also be included as part of the task…, user may create a task and add files to the task to which participants assigned the task (or associated with the contextual collaboration) are able to open for editing (Lobo: ¶ [0199]). See also Fig. 7A -703, 709 (i.e. selected files, related icons and filenames are being displayed in sub-workspace 703). Therefore, a PHOSITA would have understood that Lobo discloses the features applicant is arguing about.
Applicant’s arguments with respect to claims 10 and 19 are similar to that of Claim 1 and Lobo discloses the features applicant is arguing as discussed with respect to claim 1 above. Therefore, the applicant’s arguments are not persuasive and/or moot in view of the new ground of rejection necessitated by the amendment. Further, the applicant’s arguments with respect to dependent claims are based on their dependency on independent claims 1, 10 and 19, and are not persuasive for the same reasons discussed above and rejected based upon their dependency.
Applicant’s amendment necessitated a new ground of rejection. 

Examiner Interpretation
7.	The claimed one or more computer storage media in claim 19 is treated as a statutory type of computer storage media based on the disclosure in ¶ [00139] of the specification of the instant application.  Specifically, the disclosure points out that “Computer storage media does not comprise signals per se”.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 10-13 and 15-20 are rejected under 35 U.S.C. 102 (a) (1) as being Anticipated by Lobo et al. (US 2015/0120577 Al, hereinafter Lobo).

Regarding Claim 10,
Lobo discloses a computer-implemented method (Lobo: ¶ [0255] a method 1300 for creating a collection of contextual collaborations for users associated with an enterprise) comprising: 
generating or updating a computer object that includes at least a portion or indication of a computer resource shared in a communication group (Lobo: ¶ [0005] collaborative workspace with context (herein referred to as a collection of contextual collaborations) is customized for each user at an enterprise. The collaborative workspaces (namely, an individual contextual collaboration) accessible to a given user are shared with a designated set of other users allowing all users with access to contribute and share information, ¶ [0133] conversations (or correspondences and/or messages) between users may be rendered in the first area 228, ¶ [0206] comments from a user may be attached to a contextual collaboration or file, ¶ [0255] the context lists include for each of the plurality of contextual collaborations assigning to the contextual collaboration a set of resources (e.g., files and assets) associated with the contextual collaboration (step 1302)…, a context list of a plurality of contextual collaborations specific to the user, ¶ [0199], Fig. 7A--703), wherein the computer object supports selectively presenting information associated with the computer resource (Lobo: ¶ [0173] user may create a new context that should be associated with users of a specific group within an enterprise, ¶ [0199] Files 709 may also be included as part of the task, See also Fig. 7A -703, 709 (i.e. selected files, icons and file names being displayed in sub-workspace 703), ¶¶ [0102, 0206]); 
receiving a request associated with the computer object and a user (Lobo: ¶ [0061] following authentication of the first user, receiving, by the processor, a request from the first user to authorize a second user for guest access to the system, wherein the second user is not previously registered as a user of the system (e.g., the second user is a non-employee), ¶ [0270]); 
determining whether the user has access to the computer object based at least in part on comparing access credentials of the user to one or more group access control levels utilized to control accessing the computer object (Lobo: ¶ [0061] input matches a first set of credentials associated with the first user, wherein the first user is registered with the system and has authorization to access a first set of system resources according to a predetermined access level,  ¶ [0262] determine that the input matches a set of credentials associated with the user, ¶ [0263] have authorization to access a set of system resources according to a predetermined access level…, the user may be an employee with non-administrator employee access to system resources) and selectively presenting information associated with the computer resource using the composite view (Lobo: ¶ [0207] allows a user to add comments to a contextual collaboration when creating the contextual collaboration, ¶ [0199] Files 709 may also be included as part of the task and may be edited within the task, See Fig. 7A -703 (i.e. selected files, icons and file names being displayed in sub-workspace 703 and a view comprising comments, docs, buttons, photo), ¶ [0200-0201]); and 
based at least in part on whether the user has access to the computer object: if the user has access to the computer object, causing display, to a user device of the user, an indication of the computer object (Lobo: ¶[0263] access to system resources accessible to non-administrator employee access, ¶[0255] a set of users associated with the contextual collaboration to whom a graphical representation of the contextual collaboration will be made visually available, ¶ [0258] transmitting, via a network, for each of the plurality of users, data representing content of a newly created or updated context list corresponding to the user, ¶[0259] causing the data to be graphically rendered, on a display of a computing device associated with a given user, 0266]); and 
if the user does not have access to the computer object, not causing display of the indication of the computer object (Lobo: ¶ [0046] guest user can access only documents shared to them by their sponsor, or only access documents related to a specific meeting, ¶ [0061] verifying that the second user is not prohibited by virtue of being listed on a no-access list).

Regarding Claim 11,
Claim 11 is dependent on Claim 10, and Lobo discloses all the limitations of Claim 10. Lobo further discloses comparing access credentials of the user with a resource access control level needed to access the computer resource, wherein the resource access control level is different from the group access control level (Lobo: ¶ [0005] collaborative workspaces (namely, an individual contextual collaboration) accessible to a given user are shared with a designated set of other users, allowing all users with access to contribute and share information, ¶ [0061] input matches a first set of credentials associated with the first user, wherein the first user is registered with the system and has authorization to access a first set of system resources according to a predetermined access level…, verifying, by the processor, that the second set of credentials associated with the second user meets one or more predetermined criteria for guest-level access to the system, ¶ [0235] Each user may upload files to the network system and these are stored as assets belonging to that specific user, ¶ [0236] Shared files available to the user are owned by a different user and therefore are restricted based on permissions provided by the document owner, ¶ [0237] files may be shared by adding them to a contextual collaboration…, Based on the collaboration permissions, the users may have access to download the file, ¶ [0239] To restrict access to sensitive files, there are access levels and permissions that relate specifically to a file or file series. These settings may override the collaboration level permissions, ¶¶ [0212, 0248, 0263]).

Regarding Claim 12,
Claim 12 is dependent on Claim 10, and Lobo discloses all the limitations of Claim 10. Lobo further discloses determining that the access credentials of the user meets both the resource access control level and the one or more group access control levels (Lobo: ¶ [0061] input matches a first set of credentials associated with the first user, wherein the first user is registered with the system and has authorization to access a first set of system resources according to a predetermined access level,  ¶ [0262] determine that the input matches a set of credentials associated with the user, ¶ [0263] have authorization to access a set of system resources according to a predetermined access level…, the user may be an employee with non-administrator employee access to system resources); and 
based on the access credentials of the user meeting both the resource access control level and the one or more group access control levels, causing presentation of the computer resource and the computer object to the user device associated with the user (Lobo: ¶[0263] access to system resources accessible to non-administrator employee access, ¶[0255] a set of users associated with the contextual collaboration to whom a graphical representation of the contextual collaboration will be made visually available, ¶ [0258] transmitting, via a network, for each of the plurality of users, data representing content of a newly created or updated context list corresponding to the user, ¶[0259] causing the data to be graphically rendered, on a display of a computing device associated with a given user, ¶ [0266]).
Regarding Claim 13,
Claim 13 is dependent on Claim 11, and Lobo discloses all the limitations of Claim 11. Lobo further discloses determining that the access credentials of the user meets only the one or more group access control levels but not the resource access control level (Lobo: ¶ [0182] context list may be created for each user associated with the enterprise (e.g., employees of the enterprise, guests of the enterprise,…, Each context list is tailored to a specific user or group of users and contains one or more contexts, ¶ [0183] controls guest access to the system,  including authorizing the guest user to access the requested resources or a subset of the requested resources…, based on specific name of the user or a domain identifier associated with an organization to which the user is a member, ¶ [0187]); and 
based on the access credentials of the user meeting only the one or more group access control levels but not the resource access control level, causing presentation of the computer object to the user device associated with the user (Lobo: ¶ [0187] verifies that the second set of credentials associated with the second user meet one or more predetermined criteria for guest-level access to the system, ¶¶ [0182, 0183]]) ¶ [0183] controls guest access to the system,  including authorizing the guest user to access the requested resources or a subset of the requested resources,  [0025] the data to be graphically rendered, on a display of a computing device associated with a given user ( e.g., a registered user)…, the context list is graphically rendered…,the contextual collaborations of the context list graphically indicates one or more of the following associated therewith: files, users, priorities, tasks, statuses, and assets).



Regarding Claim 15,
Claim 15 is dependent on Claim 10, and Lobo discloses all the limitations of Claim 10. Lobo further discloses wherein the computer object includes contextual data, and wherein the contextual data includes external contextual data that is not a part of any message within the communication group (Lobo: ¶ [0055] includes capturing and/or managing metadata associated with one or more of the resources associated with a given context, ¶ [0053] set of resources includes one or more logistical resources, e.g., a meeting room, a start and/or end time, an electronic calendar entry (e.g., local, intranet, or internet based), a remote connection to the event, ¶ [0051, 0174]).

	
Regarding Claim 16,
Claim 16 is dependent on Claim 10, and Lobo discloses all the limitations of Claim 10. Lobo further discloses wherein the computer resource is shared based on a sharing gesture that includes a reference to the computer resource, wherein the sharing gesture is included in a message sent by a sharing participant within a computerized group container (Lobo: ¶ [0005] The collaborative workspaces (namely, an individual contextual collaboration) accessible to a given user are shared with a designated set of other users, allowing all users with access to contribute and share information, documents, and resources within a particular context, ¶ [0249] shared files are files that have been shared with the user via a contextual collaboration, See also Fig. 7A—703, 709 –See shared file names, ¶ [0133] conversations (or correspondences and/or messages) between users may be rendered in the first area 228, ¶ [0199] the task is comprised of a title 705 and associated instructions 707. Files 709 may also be included as part of the task and may be edited within the task. The user may create a task and add files to the task to which participants assigned the task (or associated with the contextual collaboration) are able to open for editing, ¶ [0255]), wherein the computer object includes contextual data, and wherein the contextual data includes at least a portion of one or more messages exchanged before or after the sharing gesture within the computerized group container (Lobo: ¶ [0206] comments from a user may be attached to a contextual collaboration or file, ¶ [0207] A user, in some implementations, can add a comment to an active contextual collaboration or file, at any time, of which the user has access and/or permission, See Figs. 7A and 7B –(i.e. see user comments added before and/or after the shared file)).

Regarding Claim 17,
Claim 17 is dependent on Claim 10, and Lobo discloses all the limitations of Claim 10. Lobo further discloses determining that the user has access to the computer object (Lobo: ¶ [0257] determining a set of users associated with the contextual collaboration to whom a graphical representation of the contextual collaboration will be made visually available); and based on the user having access to the computer object, causing display, to the user device of the user, the indication of the computer object  (Lobo: ¶ [0257] determining a set of users associated with the contextual collaboration to whom a graphical representation of the contextual collaboration will be made visually available, ¶ [0259] causing the data to be graphically rendered, on a display of a computing device associated with a given user (step 1310)).

Regarding Claim 18,
Claim 18 is dependent on Claim 10, and Lobo discloses all the limitations of Claim 10. Lobo further discloses determining that the user does not have access to the computer object (Lobo: ¶ [0005] The collaborative workspaces (namely, an individual contextual collaboration) accessible to a given user are shared with a designated set of other users, allowing all users with access to contribute and share information, documents, and resources within a particular context, such as a particular project or task, ¶ [0257] determining a set of users associated with the contextual collaboration to whom a graphical representation of the contextual collaboration will be made visually available, ¶ [0005] set of users with access may be limited to users within the same organization/business domains as the given user, ¶ [0221]); and 
based on the user not having access to the computer object, selectively refraining from causing display, to the user device of the user, the indication of the computer object (Lobo: ¶ [0206] Comments are viewable by users that have access to the specific files or collaboration, [Abstract] Portions of the collaborative workspace accessible to a given user are shared with a designated set of other users, ¶ [0257]).

Regarding Claim 19,
Lobo discloses one or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method (Lobo: ¶ [0022] system includes a processor and a memory having instructions thereon, wherein the instructions when executed by the processor, cause the processor to, ¶ [0300] memory 1864 can be implemented as one or more of a computer-readable medium or media, a volatile memory unit or units, or a non-volatile
memory unit or units, ¶¶ [0007, 0255, 0260, 0306]), the method comprising: 
detecting a sharing gesture that includes a reference to a computer resource (Lobo: ¶ [0005] 
The collaborative workspaces (namely, an individual contextual collaboration) accessible to a given user are shared with a designated set of other users, allowing all users with access to contribute and share information, documents, and resources within a particular context, such as a particular project or task, ¶ [0199] user may create a task and add files to the task to which participants assigned the task, ¶ [0249] Shared files are files that have been shared with the user via a contextual collaboration, See also Fig. 7A--709), wherein the sharing gesture is included in a message sent by a sharing participant within a communication group that includes a plurality of participants (Lobo: ¶ [0005] collaborative workspace with context (herein referred to as a collection of contextual collaborations) is customized for each user at an enterprise. The collaborative workspaces (namely, an individual contextual collaboration) accessible to a given user are shared with a designated set of other users allowing all users with access to contribute and share information, ¶ [0133] conversations (or correspondences and/or messages) between users may be rendered in the first area 228, ¶ [0199] the task is comprised of a title 705 and associated instructions 707. Files 709 may also be included as part of the task and may be edited within the task. The user may create a task and add files to the task to which participants assigned the task (or associated with the contextual collaboration) are able to open for editing, ¶ [0255], See also Fig. 7A--703); 
based at least in part on the sharing gesture, determining at least one rule to apply, the rule supports selectively presenting information associated with the computer resource using a composite view, wherein the rule indicates a contextual data associated with the computer resource to extract or indicates how much of the computer resource to extract (Lobo: ¶ [0059] sharing rules (e.g., the semantics comprise logical structures whereby users of a domain that own a given shared context [e.g., where such users are associated with the shared context] are given permission to view and/or transmit one or more resources and/or other detail(s) associated with the given shared context, ¶ [0074] rules include one or more of the following: (ii) permitting access to a document by participants of a context (e.g., meeting or other event) only until a selected goal is reached ( e.g., completion of a project that is the context, or is associated with the context), See also Fig. 7A -703, 709 (i.e. selected files, icons and file names being displayed in sub-workspace 703 and a view comprising comments, docs, buttons, photo), ¶¶ [0199-0201, 0207, 0281]); 
based at least in part on the at least one rule, extracting the contextual data associated with the computer resource or extracting at least a portion of the computer resource (Lobo: ¶ [0059] given permission to view and/or transmit one or more resources and/or other detail(s) associated with the given shared context, ¶ [0074] rules include one or more of the following: (ii) permitting access to a document by participants of a context ( e.g., meeting or other event) only until a selected goal is reached ( e.g., completion of a project that is the context, or is associated with the context), ¶[0281]); and 
in response to the extracting of the contextual data or the extracting of at least the portion of the computer resource, causing presentation, on a computing device, of the contextual data or at least the portion of the computer resource (Lobo: ¶ [0281] given permission to view and/or transmit one or more resources and/or other detail associated with the given shared context, and/or users of a non-owning domain (e.g., where such users are associated with the shared context) are given permission to view and/or transmit one or more resources and/ or other detail associated with the given shared context, ¶ [0259] causing the data to be graphically rendered, on a display of a computing device associated with a given user (step 1310), ¶¶ [0059, 0074]).

Regarding Claim 20,
Claim 20 is dependent on Claim 19, and Lobo discloses all the limitations of Claim 19. Lobo further discloses wherein the presentation is caused to be presented within an app page or web page that does not contain a full chat history of messages exchanged within the communication group (Lobo: ¶ [0058] creating and/or updating the first business workflow model and the second business workflow model via eventual consistency architecture (e.g., wherein the first and second business workflow models are part of a highly scaled web-based architecture), ¶ [0308] (e.g., a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the systems and techniques described here), ¶ [0048] updating the context list by eliminating any expired contexts (and/or concealing or not displaying contexts that have aged beyond a predetermined time, or limiting the number of displayed contexts to a given number or data size, or limiting
initial display of contexts to a given number or data size of contexts while revealing older contexts upon further scroll down or other user feedback)), and wherein the contextual data includes external context or event context (Lobo: ¶ [0055] includes capturing and/or managing metadata associated with one or more of the resources associated with a given context, ¶ [0053] set of resources includes one or more logistical resources, e.g., a meeting room, a start and/or end time, an electronic calendar entry (e.g., local, intranet, or internet based), a remote connection to the event, ¶ [0051, 0174]).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lobo et al. (US 2015/0120577 A1, hereinafter Lobo) in view of Flaks et al. (US 2008/0313703 A1, hereinafter Flaks). 

Regarding Claim 1,

Lobo discloses a computerized system (Lobo: [Abstract] a unified collaborative
tool and workspace to access people, content, and tools within the context of completing a project or task, The system streamlines…., ¶ [0007], ¶ [0022]) comprising: 
one or more processors (Lobo: ¶ [0022] system includes a processor and a memory having instructions thereon, wherein the instructions when executed by the processor, cause the processor to); and 
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors (Lobo: ¶ [0022]), implement a method (Lobo: ¶ [0260] method 400 for enterprise management and access control, ¶¶ [0007, 0255]) comprising: 
detecting a sharing gesture that includes a reference to a computer resource (Lobo: ¶ [0005] 
The collaborative workspaces (namely, an individual contextual collaboration) accessible to a given user are shared with a designated set of other users, allowing all users with access to contribute and share information, documents, and resources within a particular context, such as a particular project or task, ¶ [0199] user may create a task and add files to the task to which participants assigned the task, ¶ [0249] Shared files are files that have been shared with the user via a contextual collaboration, See also Fig. 7A--709), wherein the sharing gesture is included in a message sent by a sharing participant within a computerized group container (Lobo: ¶ [0005] collaborative workspace with context (herein referred to as a collection of contextual collaborations) is customized for each user at an enterprise. The collaborative workspaces (namely, an individual contextual collaboration) accessible to a given user are shared with a designated set of other users allowing all users with access to contribute and share information, ¶ [0133] conversations (or correspondences and/or messages) between users may be rendered in the first area 228, ¶ [0199] the task is comprised of a title 705 and associated instructions 707. Files 709 may also be included as part of the task and may be edited within the task. The user may create a task and add files to the task to which participants assigned the task (or associated with the contextual collaboration) are able to open for editing, ¶ [0255], See also Fig. 7A--703), and wherein the computerized group container is configured to store one or more electronic messages exchanged between a plurality of participants of a group (Lobo: ¶ [0030], the set of users associated with the given contextual collaboration, ¶ [0232] Users may also send comments to the Live Share participants by writing the comment in a comment box ( e.g., located at the bottom of the Live Share session)…, a record of the Live Share is stored in the contextual collaboration for reference, See also Fig. 7A—timestamps of messages); 
based at least in part on the sharing gesture and one or more attributes of the group (Lobo: ¶ [0210] Contextual collaborations have an associated set of values that dictate permissions and ownership of the contextual collaboration and other collaboration specific variables, ¶ [0257] determining a set of users associated with the contextual collaboration), generating a computer object that supports selectively presenting information associated with the computer resource using a composite view (Lobo: ¶ [0207] allows a user to add comments to a contextual collaboration when creating the contextual collaboration, See also Fig. 7A -703, 709 (i.e. selected files, icons and file names being displayed in sub-workspace 703 and a view comprising comments, docs, buttons, photo), ¶¶ [0199-0201, 0249]) that includes: contextual data associated with the computer resource and at least an indication of the computer resource (Lobo:¶ [0206] comments from a user may be attached to a contextual collaboration or file, ¶ [0255] the context lists include for each of the plurality of contextual collaborations assigning to the contextual collaboration a set of resources (e.g., files and assets) associated with the contextual collaboration (step 1302)…, a context list of a plurality of contextual collaborations specific to the user, ¶ [0199], Fig. 7A--703); 
associating the computer object with a group access control level utilized to control accessing the computer object and selectively presenting information associated with the computer resource using the composite view (Lobo: ¶ [0173] user may create a new context that should be associated with users of a specific group within an enterprise, ¶ [0200] allows for
conversations within a contextual collaboration to be aimed (i) at a specific participant, (ii) at a set of participants, or (iii) to all users in collaboration participant list, ¶ [0243] A file with domain user access is only visible to users who are members of the system domain, ¶ [0199] Files 709 may also be included as part of the task and may be edited within the task, See also Fig. 7A -703, 709 (i.e. selected files, icons and file names being displayed in sub-workspace 703), ¶¶ [0102, 0207, 0257]), wherein a first user that does not meet the group access control level is not a member of the plurality of participants in the group and the computer object is not accessible to the first user; and 
based at least in part on the association with the group access control level, causing selected information of the computer resource to be presented in the composite view, to at least one computing device associated with at least one participant of the plurality of participants, the composite view comprising an indication of the computer object, the indication of the computer object including the contextual data and at least the indication of the computer resource (Lobo: ¶ [0199] the task is comprised of a title 705 and associated instructions 707. Files 709 may also be included as part of the task and may be edited within the task. The user may create a task and add files to the task to which participants assigned the task (or associated with the contextual collaboration) are able to open for editing, as shown in sub workspace 703, ¶ [0257] a set of users associated with the contextual collaboration to whom a graphical representation of the contextual collaboration will be made visually available, ¶ [0258] transmitting…, for each of the plurality of users, data representing content of a newly created or updated context list corresponding to the user, ¶ [0259] causing the data to be graphically rendered, on a display of a computing device associated with a given user (step 1310), ¶ [0200, 0206-0207] Fig. 7A—703, 709 (i.e. selected files, icons and file names being displayed in sub-workspace 703)).
However, it is noted that Lobo does not explicitly disclose:
associating the computer object with a group access control level utilized to control accessing the computer object and selectively presenting information associated with the computer resource using the composite view, wherein a first user that does not meet the group access control level is not a member of the plurality of participants in the group and the computer object is not accessible to the first user.
However, Flaks from the same field of endeavor as the claimed invention discloses providing and restricting access to content (Flaks: [Abstract]), an ACL may indicate a list of users and may also indicate the access rights that each of the users has in the photos. In one embodiment, access rights only include the ability to read a photo. In another embodiment, access rights may include read, write, delete, modify, create, and the like. Each album and/or photo may be associated with an ACL (Flaks: ¶ [0035]), and if a member of the group is deleted, the member no longer has the rights indicated by the ACL associated with the group (Flaks: ¶ [0048]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Flaks in the teachings of Lobo. A person having ordinary skill in the art would have been motivated to do so because by allowing a group to be associated with an ACL, users may be granted or denied access without changing the ACL itself (Flaks: ¶ [0048], also see ¶ [0047]).


Regarding Claim 2,
Claim 2 is dependent on Claim 1, and the combination of Lobo and Flaks discloses all the limitations of Claim 1. Lobo further discloses comparing access credentials of each participant, of the plurality of participants, with a resource access control level needed to access the computer resource, wherein the resource access control level is different from the group access control level (Lobo: ¶ [0005] collaborative workspaces (namely, an individual contextual collaboration) accessible to a given user are shared with a designated set of other users, allowing all users with access to contribute and share information, ¶ [0061] input matches a first set of credentials associated with the first user, wherein the first user is registered with the system and has authorization to access a first set of system resources according to a predetermined access level…, verifying, by the processor, that the second set of credentials associated with the second user meets one or more predetermined criteria for guest-level access to the system, ¶ [0235] Each user may upload files to the network system and these are stored as assets belonging to that specific user, ¶ [0236] Shared files available to the user are owned by a different user and therefore are restricted based on permissions provided by the document owner, ¶ [0237] files may be shared by adding them to a contextual collaboration…, Based on the collaboration permissions, the users may have access to download the file, ¶ [0239] To restrict access to sensitive files, there are access levels and permissions that relate specifically to a file or file series. These settings may override the collaboration level permissions, ¶¶ [0212, 0248, 0263]).

Regarding Claim 3,
Claim 3 is dependent on Claim 2, and the combination of Lobo and Flaks discloses all the limitations of Claim 2. Lobo further discloses determining that access credentials of a first participant, of the plurality of participants, meets both the resource access control level and the group access control level (Lobo: ¶ [0061] input matches a first set of credentials associated with the first user, wherein the first user is registered with the system and has authorization to access a first set of system resources according to a predetermined access level,  ¶ [0262] determine that the input matches a set of credentials associated with the user, ¶ [0263] have authorization to access a set of system resources according to a predetermined access level…, the user may be an employee with non-administrator employee access to system resources, ¶¶ [0239, 0247-0248]); and 
based on the access credentials of the first participant meeting both the resource access control level and the group access control level, causing presentation of the computer resource and the computer object to a first computing device associated with the first participant (Lobo: ¶[0263] access to system resources accessible to non-administrator employee access, ¶[0255] a set of users associated with the contextual collaboration to whom a graphical representation of the contextual collaboration will be made visually available, ¶ [0258] transmitting, via a network, for each of the plurality of users, data representing content of a newly created or updated context list corresponding to the user, ¶[0259] causing the data to be graphically rendered, on a display of a computing device associated with a given user, ¶ [0266]).

Regarding Claim 4,
Claim 4 is dependent on Claim 3, and the combination of Lobo and Flaks discloses all the limitations of Claim 3. Lobo further discloses determining that access credentials of a second participant, of the plurality of participants, meets only the group access control level but not the resource access control level (Lobo: ¶ [0182] context list may be created for each user associated with the enterprise (e.g., employees of the enterprise, guests of the enterprise,…, Each context list is tailored to a specific user or group of users and contains one or more contexts, ¶ [0183] controls guest access to the system,  including authorizing the guest user to access the requested resources or a subset of the requested resources…, based on specific name of the user or a domain identifier associated with an organization to which the user is a member, ¶ [0187]); and 
based on the access credentials of the second participant meeting only the group access control level but not the resource access control level (Lobo: ¶ [0187] verifies that the second set of credentials associated with the second user meet one or more predetermined criteria for guest-level access to the system, ¶¶ [0182, 0183]]), causing presentation of the computer object to a second computing device associated with the second participant, wherein the computer object contains a portion of the computer resource and the contextual data, and wherein an entirety of the computer resource is not caused to be presented to the second computing device (Lobo: ¶ [0183] controls guest access to the system,  including authorizing the guest user to access the requested resources or a subset of the requested resources,  [0025] the data to be graphically
rendered, on a display of a computing device associated with a given user ( e.g., a registered user)…, the context list is graphically rendered…,the contextual collaborations of the context list graphically indicates one or more of the following associated therewith: files, users, priorities, tasks, statuses, and assets).

Regarding Claim 5,
Claim 5 is dependent on Claim 1, and the combination of Lobo and Flaks discloses all the limitations of Claim 1. However, Lobo further discloses determining that access credentials of a second user meets only a resource access control level needed to access the computer resource but does not meet the group access control level; and based on the access credentials of the second user meeting only the resource access control level but not the group access control level, causing presentation of the computer resource and not causing presentation of the computer object to a computing device of the second user (Lobo: ¶ [0046] guest user can access only documents shared to them by their sponsor, or only access documents related to a specific meeting, ¶ [0052] resources may be remotely accessible by the invitees via one or more computing devices (e.g., smartphones, tablets, desktops, etc.)).
However, Lobo does not specifically disclose:
determining that access credentials of a second user meets only a resource access control level needed to access the computer resource but does not meet the group access control level; and
based on the access credentials of the second user meeting only the resource access control level but not the group access control level, causing presentation of the computer resource and not causing presentation of the computer object to a computing device of the second user.
However, Flaks further discloses providing and restricting access to content (Flaks: [Abstract]), user may forward the link to other users, who may forward the link to other users, and so forth (Flaks: ¶ [0053]), determine what albums the user should be given access to (Flaks: ¶ [0042]), a user who is not logged on to the server uses the link to access the album. In these cases, the user may rely on the credentials included in the link to access the album and may not log-on to the server. In these cases, the user may or may not be the same as the user identified in the link (Flaks: ¶ [0059]), and rights to access the album may be determined solely by the rights granted by the link (i.e. nonmember access to resource using a link) (Flaks: ¶ [0062]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Flaks in the teachings of Lobo. A person having ordinary skill in the art would have been motivated to do so because by allowing a group to be associated with an ACL, users may be granted or denied access without changing the ACL itself (Flaks: ¶ [0048], also see ¶ [0047]).

Regarding Claim 6,
Claim 6 is dependent on Claim 1, and the combination of Lobo and Flaks discloses all the limitations of Claim 1. Lobo further discloses wherein the contextual data includes external contextual data that is not a part of any message within the computerized group container (Lobo: ¶ [0055] includes capturing and/or managing metadata associated with one or more of the resources associated with a given context, ¶ [0053] set of resources includes one or more logistical resources, e.g., a meeting room, a start and/or end time, an electronic calendar entry (e.g., local, intranet, or internet based), a remote connection to the event, ¶ [0051, 0174]).

Regarding Claim 7,
Claim 7 is dependent on Claim 1, and the combination of Lobo and Flaks discloses all the limitations of Claim 1. Lobo further discloses wherein the contextual data includes at least a portion of one or more messages exchanged before or after the sharing gesture within the computerized group container (Lobo: ¶ [0206] comments from a user may be attached to a contextual collaboration or file, ¶ [0207] A user, in some implementations, can add a comment to an active contextual collaboration or file, at any time, of which the user has access and/or permission, See Figs. 7A and 7B –(i.e. see user comments added before and/or after the shared file)).


Regarding Claim 8,
Claim 8 is dependent on Claim 1, and the combination of Lobo and Flaks discloses all the limitations of Claim 1. Lobo further discloses wherein the reference is at least one reference of a group of references consisting of: a URL link or hyperlink to a web resource, a link to a document or file, and a natural language description of the computer resource (Lobo: ¶ [0051] a set of resources associated with the event, wherein the set of resources comprises a plurality of persons and, optionally, documents (or a list of, or links to, documents) relevant to the event, ¶ [0285] examples of resources include a user credential, a file resource, a web-service, and application context objects,  See Fig. 7A—706, 709 (i.e. description, names of the document files), ¶ [0116]).

Regarding Claim 9,
Claim 9 is dependent on Claim 1, and the combination of Lobo and Flaks discloses all the limitations of Claim 1. Lobo further discloses wherein the generating of the computer object is based at least in part on a group type of the group and a computer resource type of the computer resource (Lobo: ¶ [0005] set of users with access may be limited to users within the same organization/business domains as the given user, ¶ [0051] the contexts may be an event (e.g., a meeting) and the method includes assigning to the event a set of resources associated with the event, wherein the set of resources comprises a plurality of persons and, optionally, documents (or a list of, or links to, documents) relevant to the event), ¶ [0052] documents to be presented at the meeting, documents relevant to the meeting ( e.g., to be discussed before the meeting)).


Regarding Claim 14,
Claim 14 is dependent on Claim 11, and Lobo discloses all the limitations of Claim 11. However, Lobo further discloses determining that the access credentials of the user meets only the resource access control level needed to access the computer resource but does not meet the one or more group access control levels; and based on the access credentials of the  user meeting only the resource access control level but not the one or more group access control level, causingPage 6 of 16Application No. 16/884,614Attorney Docket No.: 28841.340335/408206-US-NP Response Filed 5/23/2022 Reply to Office Action of: 12/22/2021presentation of only the computer resource to the user device and not causing presentation of the computer object to the user device (Lobo: ¶ [0046] guest user can access only documents shared to them by their sponsor, or only access documents related to a specific meeting, ¶ [0052] resources may be remotely accessible by the invitees via one or more computing devices (e.g., smartphones, tablets, desktops, etc.)).
However, Lobo does not specifically disclose:
determining that the access credentials of the user meets only the resource access control level needed to access the computer resource but does not meet the one or more group access control levels; and 
based on the access credentials of the user meeting only the resource access control level but not the one or more group access control level, causingPage 6 of 16Application No. 16/884,614Attorney Docket No.: 28841.340335/408206-US-NP Response Filed 5/23/2022 Reply to Office Action of: 12/22/2021presentation of only the computer resource to the user device and not causing presentation of the computer object to the user device.
However, Flaks further discloses providing and restricting access to content (Flaks: [Abstract]), user may forward the link to other users, who may forward the link to other users, and so forth (Flaks: ¶ [0053]), determine what albums the user should be given access to (Flaks: ¶ [0042]), a user who is not logged on to the server uses the link to access the album. In these cases, the user may rely on the credentials included in the link to access the album and may not log-on to the server. In these cases, the user may or may not be the same as the user identified in the link (Flaks: ¶ [0059]), and rights to access the album may be determined solely by the rights granted by the link (i.e. nonmember access to resource using a link) (Flaks: ¶ [0062]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Flaks in the teachings of Lobo. A person having ordinary skill in the art would have been motivated to do so because by allowing a group to be associated with an ACL, users may be granted or denied access without changing the ACL itself (Flaks: ¶ [0048], also see ¶ [0047]).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-11122109-B2
US-20180167399-A1
US-20180167399-A1
US-20070150551-A1
US-10740838-B2
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on M-F 9:45am - 6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494